Title: To Thomas Jefferson from Thomas Cushing, 25 October 1785
From: Cushing, Thomas
To: Jefferson, Thomas



Sir
Boston Octobr. 25. 1785

Mr. Nathll. Barrett, A Gentleman of a very respectable Family and of good Character will deliver Your Excellency this Letter. He goes to France upon Bussiness, which the Merchants here, confiding in his wisdom and Integrity, have committed to his Care: His Excellency Governor Bowdoin having wrote you particularly upon this Subject renders it needless for me to Enlarge. Permit me, Sir, to Introduce Mr. Barrett to Your Acquaintance and to Reccommend him to your kind attention and Patronage. The Bussiness he goes upon is Important and, if he meets with Success, may be of very great Service to this Commonwealth as well as to the United  States in General. I doubt not, therefore, it will readily meet with your Countenance and Support.
I have the Honour to be with Sentiments of the greatest respect and Esteem Your most Obedient humble Servt,

Thomas Cushing

